
	
		I
		112th CONGRESS
		1st Session
		H. R. 2542
		IN THE HOUSE OF REPRESENTATIVES
		
			July 14, 2011
			Mr. Mack (for
			 himself, Mr. Diaz-Balart, and
			 Mr. Sires) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs
		
		A BILL
		To withhold twenty percent of United States assessed and
		  voluntary contributions to the Organization of American States (OAS) for every
		  permanent council meeting that takes place where Article 20 of the
		  Inter-American Charter is not invoked with regard to Venezuela’s recent
		  constitutional reforms, and for other purposes.
	
	
		1.FindingsCongress finds the following:
			(1)Article 3 of the
			 Inter-American Democratic Charter of the Organization of American States (OAS)
			 states that, Essential elements of representative democracy include,
			 inter alia, respect for human rights and fundamental freedoms, access to and
			 the exercise of power in accordance with the rule of law, the holding of
			 periodic, free, and fair elections based on secret balloting and universal
			 suffrage as an expression of the sovereignty of the people, the pluralistic
			 system of political parties and organizations, and the separation of powers and
			 independence of the branches of government..
			(2)Article 4 of the
			 Inter-American Democratic Charter states that Transparency in government
			 activities, probity, responsible public administration on the part of
			 governments, respect for social rights, and freedom of expression and of the
			 press are essential components of the exercise of democracy. The constitutional
			 subordination of all state institutions to the legally constituted civilian
			 authority and respect for the rule of law on the part of all institutions and
			 sectors of society are equally essential to democracy..
			(3)Article 20 of the
			 Inter-American Democratic Charter states that In the event of an
			 unconstitutional alteration of the constitutional regime that seriously impairs
			 the democratic order in a member state, any member state or the Secretary
			 General may request the immediate convocation of the Permanent Council to
			 undertake a collective assessment of the situation and to take such decisions
			 as it deems appropriate. The Permanent Council, depending on the situation, may
			 undertake the necessary diplomatic initiatives, including good offices, to
			 foster the restoration of democracy..
			(4)In December 2010,
			 Venezuela’s President, Hugo Chavez, in coordination with a pliant legislature,
			 passed a package of laws, including the Enabling Act or Enabling Law, which
			 fundamentally altered the Venezuelan Constitution.
			(5)As a result of the
			 legislation, essential freedoms are impaired, including the freedom of speech
			 through restrictions on the internet and television, a breakdown in strong,
			 independent, and pluralistic political parties through electoral reform that
			 expels from parliament politicians who change parties, vote against certain
			 legislation, or align with ideologically opposed ideas or people, separation of
			 powers and subordination of the state to the people through the removal of the
			 municipal and regional governments’ constitutional mandate, and fundamentally
			 altering the ability of the people to govern themselves, in addition to the
			 president’s ability to rule by decree for eighteen months in nine broad areas
			 such as social, economic, territorial, and national security, and respect for
			 social rights through changes to the education sector by controlling curriculum
			 and ideology in universities.
			(6)The package of
			 laws, including the Enabling Act, therefore violate essential elements of the
			 exercise of democracy as stated in Articles 3 and 4 of the Inter-American
			 Democratic Charter.
			(7)Secretary General
			 Jose Miguel Insulza stated in an interview with Associated Press that he
			 believed the Enabling Act in Venezuela was anti-democratic,
			 unconstitutional and a violation of the Inter-American Charter,.
			(8)Assistant
			 Secretary of State for the Western Hemisphere, Arturo Valenzuela, reiterated
			 the description of the Enabling Law as undemocratic.
			(9)The most recent
			 Worldwide Threat Assessment by the Director of National Intelligence found that
			 at the end of the legislature’s lame duck term, Chavez and his allies
			 passed legislation that gives more resources to his loyal community councils,
			 allowing Chavez to claim that he is both bolstering participatory democracy and
			 creating new means of funneling resources to supporters..
			(10)According to the
			 Inter-American Democratic Charter, invocation of Article 20 may be made by the
			 Secretary General or any member state of the Organization of the American
			 States in the event of an unconstitutional alteration of the constitutional
			 regime that seriously impairs the democratic order in a member state.
			(11)Also, according
			 to the Inter-American Democratic Charter, invocation of Article 20 signifies
			 the calling of the Permanent Council to determine next steps, through
			 diplomatic initiatives, to foster the restoration of democracy in a member
			 state. If such initiatives fail to restore democracy, Article 21 is employed to
			 call a special session of the General Assembly in order to take the decision to
			 suspend such member state from the exercise of its right to participate in the
			 OAS by an affirmative vote of two-thirds of the member states in accordance
			 with the Charter of the OAS. The suspension shall take effect
			 immediately.
			2.Invocation of
			 Article 20 of the Inter-American Democratic Charter
			(a)Withholding of
			 contributionsFor every Permanent Council meeting of the
			 Organization of American States (OAS) that, beginning after the date of the
			 enactment of this Act, meets without the invocation of Article 20 of the
			 Inter-American Democratic Charter and the ensuing discussion with regard to
			 Venezuela’s violation of such Charter, as guaranteed in such Charter, the
			 Secretary of State shall withhold 20 percent of assessed and voluntary United
			 States contributions to the OAS for the fiscal year in which each such meeting
			 begins (or, if 20 percent is not available for withholding in such fiscal year,
			 the Secretary shall withhold the highest percentage possible in such fiscal
			 year and the remaining percentage in the subsequent fiscal year).
			(b)Resumption of
			 contributionsThe Secretary of State shall resume making assessed
			 and voluntary United States contributions to the OAS upon the invocation of
			 Article 20 and the discussion of Venezuela’s violation of the Inter-American
			 Democratic Charter at a meeting of the Permanent Council.
			(c)Deficit
			 reductionAmounts withheld
			 pursuant to subsection (a) shall be applied to reduce the Federal budget
			 deficit, or, for any fiscal year for which there is no Federal budget deficit,
			 to reduce the Federal debt.
			
